Citation Nr: 0737737	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-37 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss, prior to September 8, 2006.

2.  Entitlement to a rating higher than 20 percent for 
bilateral hearing loss, beginning September 8, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran had active service from December 1968 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2004, which granted service connection for 
bilateral hearing loss, effective August 27, 2002, the date 
his claim was received, and assigned a noncompensable rating.  
The veteran appealed the noncompensable rating.  In January 
2006, the veteran appeared at a hearing held at the RO before 
the undersigned (i.e., Travel Board hearing).  The issue was 
remanded for further development in May 2006; in the course 
of the development, in a September 2006 rating decision, a 20 
percent rating for bilateral hearing loss was assigned, 
effective September 8, 2006.  Because this was less than a 
complete grant, the issue remains on appeal, as to both the 
rating assigned effective that date, and the noncompensable 
rating assigned prior to that date.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (a grant of less than the maximum 
available rating does not terminate the appeal, unless the 
veteran expressly states he is satisfied with the assigned 
rating).   


FINDINGS OF FACT

1.  As of August 27, 2002 (the effective date of service 
connection), the veteran's bilateral hearing loss has been 
manifested by an exceptional pattern of hearing loss 
corresponding to auditory acuity level V in each ear.   

2.  Since August 27, 2002, there have been no periods of time 
during which a higher level of hearing impairment has been 
shown.




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for bilateral 
hearing loss were met effective August 27, 2002.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected bilateral 
hearing loss warrants a higher rating.  He states that not 
only does he have difficulty hearing conversation directed at 
him, but he also experiences trouble on his job as a 
mechanic, because listening for a problem is an important 
part of finding a cause of mechanical trouble.  

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Organic impairment of hearing acuity is rated by using 
audiological test results, and the basic rating method 
involves using both the results of controlled speech 
discrimination tests (Maryland CNC) and the average decibel 
threshold level as measured by pure tone audiometry tests at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Tests 
are conducted without hearing aids.  The rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85. 



On an authorized audiological evaluation in September 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
70
80
85
64
LEFT
20
75
80
80
64

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  

The assignment of a disability rating for hearing impairment 
is "derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1993).  The application of the 
findings obtained on the 2006 audiometry examination to the 
designated auditory acuity levels in Table VI in the rating 
schedule results in the numeric designation of II in each 
ear.  With the application of the numeric designations of II 
in both ears to Table VII, a noncompensable evaluation is 
warranted.  38 C.F.R. § 4.85, Code 6100.  

However, where circumstances warrant, there is also a method 
for rating exceptional patterns of hearing impairment, as 
defined in the regulation.  38 C.F.R. § 4.86.  The regulation 
delineates two situations in which such consideration is 
deemed appropriate-the first is where the puretone 
thresholds in the specified frequencies of 1000, 2000, 3000, 
and 4000 Hertz are all 55 decibels or more.  38 C.F.R. § 
4.86(a).  The results of the veteran's hearing tests do not 
meet those criteria.  

The other exceptional pattern is applicable where the 
puretone threshold at 1000 Hertz be 30 decibels or less, and 
70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  The 
results of the 2006 evaluation show the veteran's hearing 
meets that pattern for exceptional impairment in both ears.  
In these circumstances, the veteran will be rated under Table 
VI or Table VIA, whichever provides for a higher rating.  
38 C.F.R. § 4.86.  As discussed above, under Table VI, the 
veteran's hearing impairment warrants a noncompensable 
rating.  As applied to Table VIA, which is based on puretone 
thresholds only, the veteran's hearing impairment in both 
ears corresponds to Level V.  With the application of the 
numeric designations of V in both ears to Table VII, a 20 
percent evaluation is warranted, but no higher.  38 C.F.R. § 
4.85, Code 6100.  

Based on these findings, the RO assigned a 20 percent rating, 
but only effective the date of the examination in September 
2006.  However, this appeal stems from the initial grant of 
service connection, effective in August 2002.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.  Since the RO granted a staged 
rating only from September 2006, the Board must also 
determine whether a compensable rating is warranted prior to 
September 2006.  

In addition to the September 2006 VA examination, the veteran 
underwent a VA audiology examination in July 2004, but the 
results of this examination were not valid, due to 
inconsistent responses.  The examiner in September 2006 
reviewed the record, and noted that the thresholds on the 
July 2004 examination were very similar to those shown on the 
current examination.  An April 2004 VA audiometry test also 
noted that the clinical performance did not match the data.  
The examiner noted that the results found at that time were 
somewhat consistent with the current results, with some 
findings worse and some better.  She observed that the 
veteran had been considered difficult to test in his prior 
evaluations, and that he had to be counseled repeatedly on 
the current examination regarding test protocol before 
consistent responses were obtained.  Following this 
counseling, she stated, verification measures showed 
consistent responses.  

Based on this evaluation and explanation, there is no basis 
for concluding that the veteran's level of hearing loss 
underwent an increase during the appeal period, such as would 
justify a staged rating.  Although there is no valid test 
result prior to September 2006, the examiner did indicate 
that the invalid responses were not grossly inconsistent with 
the results she obtained.  Moreover, she herself observed 
that the veteran was difficult to test, but that she was able 
to obtain valid results-while the prior examiners 
specifically stated their results were invalid.  Under these 
circumstances, with the resolution of reasonable doubt in the 
veteran's favor, the 20 percent evaluation for bilateral 
hearing loss should be made effective August 27, 2002, the 
effective date of the grant of service connection.  In this 
regard, the only competent evidence of the veteran's hearing 
loss during the entire appeal period shows hearing loss 
warranting a 20 percent rating, and that result was obtained 
because of accurate measurement, rather than an increase in 
severity.  

Thus, the evidence supports the claim for a 20 percent rating 
for bilateral hearing loss, effective August 27, 2002, and 
the appeal is allowed to that extent.  However, the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent, at any time since the grant 
of service connection.  To that extent, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

This appeal stems from the original grant of service 
connection in November 2002, for which VCAA notice was 
provided in September 2002.  This notification letter did not 
explicitly include any information pertaining to the evidence 
necessary to substantiate a claim for a higher rating.  
However, this defect was cured by a letter sent to the 
claimant in November 2004, and subsequent readjudicton of the 
claim in March 2005.  The November 2004 letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). In addition, 
he was told to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  He was also provided information 
regarding the effective date of a grant of benefits, and 
assigned ratings, in a letter dated in June 2006, followed by 
a readjudication of his claim in September 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the defects in 
timing were cured, and the duty to notify has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  A VA examination was obtained, the veteran 
testified at a Board hearing, and available service medical 
records and relevant VA treatment records have been obtained.  
In this regard, in the May 2006 Board remand, the RO was 
asked to obtain the report of a VA audiometric test conducted 
in April 2004.  Although the actual audiometry test was not 
obtained, an April 2004 outpatient note stating that the 
results were invalid was obtained; thus, there has been 
substantial compliance with the remand order.  See Stegall v. 
West, 11 Vet.App. 268 (1998) (a remand "confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders");  Dyment v. West, 13 
Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002) (remand not required where the Board's 
remand instructions were substantially complied with).  In 
this regard, since the April 2004 audiogram has been 
pronounced invalid by competent medical experts, there is no 
possibility that obtaining the actual report of the invalid 
audiogram itself would assist the veteran in substantiating a 
claim for a rating higher than 20 percent.  See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  There is no 
evidence of the existence of additional evidence which would 
support the veteran's claim.  

Thus, the Board is satisfied that VA has met its duties to 
inform and assist the claimant, and there is no indication of 
the existence of any potentially relevant evidence which has 
not been obtained.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  


ORDER

A 20 percent rating for bilateral hearing loss is granted, 
effective August 27, 2002.

An evaluation in excess of 20 percent for bilateral hearing 
loss is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


